PER CURIAM
Petitioner petitions for Supreme Court review. We treat the petition as one for reconsideration, ORAP 9.15, allow it and reverse the judgment.
Petitioner’s petition for post-conviction relief was dismissed by the trial court, because it was not timely filed under ORS 138.510(2)(b). We affirmed that judgment, because the petition for post-conviction relief was filed more than 120 days after the time limit in ORS 138.510(2)(b) became effective. We were held to be wrong in doing that. Boone v. Wright, 314 Or 135, 836 P2d 727 (1992).
Reconsideration allowed; decision withdrawn; reversed and remanded for further proceedings.